UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4570



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MANUEL HERNANDEZ, a/k/a Lamberto      Rabollar
Salgado, a/k/a Antonio Correa,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
01-533-PJM)


Submitted:   June 30, 2005                 Decided:   August 2, 2005


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy S. Mitchell, LAW OFFICES OF TIMOTHY S. MITCHELL, Greenbelt,
Maryland, for Appellant.      Thomas M. DiBiagio, United States
Attorney, Deborah A. Johnston, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Manuel Hernandez seeks to appeal his conviction and

sentence to 255 months in prison and five years of supervised

release following his guilty plea pursuant to a written plea

agreement to conspiracy to distribute and possess with intent to

distribute five or more kilograms of cocaine in violation of 21

U.S.C. § 846 (2000).       He seeks to raise a claim challenging his

sentence on the ground that it violated Apprendi v. New Jersey, 530

U.S. 466 (2000); Blakely v. Washington, 124 S. Ct. 2531 (2005); and

United States v. Booker, 125 S. Ct. 738 (2005).           Because we find

Hernandez is precluded from raising this claim by his valid appeal

waiver, we dismiss the appeal.

           “‘Plea bargains rest on contractual principles, and each

party   should   receive   the   benefit   of   its   bargain.’”     United

States v. Blick, 408 F.3d 162, 173 (4th Cir. 2005) (quoting United

States v. Ringling, 988 F.2d 504, 506 (4th Cir. 1993)).            Where the

United States seeks to enforce an appeal waiver, and there is no

claim that the United States breached its obligations under the

plea agreement, this court will enforce the waiver to preclude a

defendant from appealing a specific issue if the record establishes

he knowingly and intelligently agreed to waive the right to appeal,

and the issue being appealed is within the scope of the waiver.

Id. at 168-69.    On appeal, Hernandez does not challenge his waiver

as unknowing or involuntary but contends the issue he seeks to


                                  - 2 -
appeal is not within the scope of the waiver.                 Because Hernandez

expressly agreed to be sentenced “pursuant to the Sentencing Reform

Act    of   1984,"   and   unqualifiedly     waived    his    right   to   appeal

“whatever sentence is imposed, including any issues that relate to

the establishment of the guideline range,” we find his argument

squarely foreclosed by our recent decision in United States v.

Blick, 408 F.3d 162, 171-72 (4th Cir. 2005).

             Accordingly, we dismiss this appeal.             We dispense with

oral    argument     because   the   facts    and     legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -